UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ALAN S. LAUFER,

                                         Plaintiff,
                                                                16-CV-8487 (JPO)
                         -v-
                                                                      ORDER
 PRYOR CASHMAN, LLP,

                                         Defendant.


J. PAUL OETKEN, District Judge:

       The Court has been informed that the parties have reached a settlement in principle of

this case. Accordingly, all filing deadlines and the upcoming trial dates are adjourned sine die.

The parties are directed to file a stipulation of dismissal or a letter concerning the status of the

case on or before January 15, 2020.

       The Clerk of Court is directed to close the motions at Docket Numbers 89, 91, 93, 104,

and 107.

       SO ORDERED.

Dated: November 14, 2019
       New York, New York


                                                ____________________________________
                                                           J. PAUL OETKEN
                                                       United States District Judge
